DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of request for extension of time, amendment and remarks filed 05/13/2021.
 Receipt is also acknowledged for IDS filed 05/11/2021.   
Claim 79 is amended.
Claims 68-87 are pending.

Election/Restrictions
The restriction requirement was withdrawn.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112
The rejection of claims 79-97 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer, does not reasonably provide enablement for preventing cancer is withdrawn in light of the amendment.  

Response to Arguments
Applicant argues that Ramot cannot render the claims obvious because the excipients disclosed by Ramot are incompatible with Compound I because compound I is sensitive to OK, acidic and aqueous conditions.   That Table 1 reproduces on page 11 of the response filed 05/13/2021 shows the effect of various excipients on compound I.   
Response: Applicant’s arguments are not persuasive because claim 68 selects the excipients from saturated and unsaturated fatty acid, triglyceride, aprotic solvent and combinations thereof.   Table 1 reproduced on page 11 lists propylene glycol dicaprylate (LABRAFAC PG), caprylic/capric triglycerides (LABRAFAC LIPOPHILE WL 1349), Gelucire 43/01, Limonene, PEG 400 dioleate (DO), PEG 400 Dilaurate (DL), oleic acid and DMSO.   The claims have not excluded Gelucire 43/01or  Limonene.   Further, the vegetable oils in Ramot are combinations of triglycerides.   Further also, the claims are not limited to propylene glycol dicaprylate (LABRAFAC PG), caprylic/capric triglycerides (LABRAFAC LIPOPHILE WL 1349), and DMSO.    Therefore the rejection over Ramot is maintained.
Applicant further argues that HERZEBERG does not describe the specific combination of compound of formula I with a glycol diester with a saturated or unsaturated fatty acid, triglyceride and/or aprotic solvent and that HERZEBERG does not have data comparing excipients and that HERZEBERG discloses a long list of possible excipients.   Applicant also argues that it could not be predicted compound I would be sensitive to OH, acidic and aqueous conditions as demonstrated in Table 1 reproduced on page 11 of this paper.
Response: The excipients in the claims are not limited to glycol diester or any of the favorable excipients listed in Table 1.   The claims do not exclude oleic acid and Gelucire and Limonene.   HERZEBERG was not relied upon because the art compared various excipients.   
The rejection is maintained below.   
With respect to the obviousness type double patenting rejection, applicant has indicated that terminal disclaimer would be filed once allowable subject matter is identified.   However, the rejection is maintained below because the rejection has not been overcome.   
The amendment to claim 79 does not change the scope of claim 79.   No other claim is amended.   Hence the rejection is reiterated herein below.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 68, 72, 73, 77, 78, 79, 83, 84, 85 and 86 rejected under 35 U.S.C. 103 as being unpatentable over RAMOT et al. (WO 2008007367 A1) for reasons of record.
RAMOT discloses compositions and method for treating cancer (see the whole document; abstract).   The composition jasmonate such as the jasmonate of formula (I) (see page 7, formula 9; claim 6) and pharmaceutically acceptable carrier (page 34, lines 25-31) such as petroleum, vegetable oil, synthetic oils, fatty acids (page 36, lines 12-17, 19 and 20).
Thus for claims 68 and 79, RAMOT teaches composition comprising carrier and formula of compound (I) for treating cancer, except that RAMOT does not exemplify composition comprising carrier such as petrolatum or petroleum (page 36, line 12).   However, at the effective date of the invention the artisan would be led by the teachings of RAMOT to use any of the carriers, including oil and petroleum thereby rendering claims 68 and 79 prima facie obvious.  It is explained above that the vegetable oils are triglycerides and thus meet the requirement for triglyceride as excipient.
For claim 72, the composition comprising oil renders claim 72 prima facie obvious.
For claim 74, the composition comprising petroleum/petrolatum renders claim 74 prima facie obvious.
For claim 77 and 78, the composition of RAMOT is in the form of ointment, gel cream (page 9, line 11; page 37, lines 30, 31).
For claims 83-85, the RAMOT teaches treating skin cancer, melanoma and lymphoma (page 9, line 27; page 10, line 8; page 32, lines 1, 17, 29; page 33, lines 1-6, 9; page 37, line 34; page 47, line 30) 
  For claim 86, the composition of RAMOT contains chemotherapeutic agents (see at least the abstract; page 1, line 5; page 3, lines 8-21, 26; page 5, lines 18, 19).
For claim 73, RAMOT teaches that the composition can comprise up to 10% of active agent (page 35, line 28).   Compound 9 is a jasmonate and is an active compound.   Therefore at 
Therefore, RAMOT renders claims 68, 72, 73, 77, 78, 79, 83, 84, 85 and 86 prima facie obvious.  

Claims 68, 72, 73, 77-79 and 82-86 remain rejected under 35 U.S.C. 103 as being unpatentable over HERZBERG et al. (WO 2010143180 A1).
HERZBERG discloses treating benign hyperproliferative diseases of the epidermis, such actinic keratosis (see the whole document, abstract; page 3, line 28; page 8, lines 17-24; page 9, line 12; page 27, line 28; page 28, lines 12, 14-28; page 29, line 5; page 34, lines 1, 3, 13, 14, 16, 24, 25; page 35, lines 4, 9,23; page 36, lines 2, 14-17, 19-24; Examples 6, 7; claims 4, 5, 6, 7, 13-15, 21-22, 24-25).   The method comprises administering composition comprising jasmonate such as compound C (pages 5, 12 and 16; claims 10, 18 and 32) that meets the limitation of compound of formula I.   The composition comprises excipient, carrier or diluent, and the composition is in the form of ointment, gel and cream (page 6, lines 19-22; page 24, lines 8, 13, 17, 23; page 26, line 2); some of the carriers are petroleum, oil (page 26, lines 1-11).   It is explained above in response to the arguments that peanut oil, which is one of the oils in HERZEBERG are mostly triglyceride and thus meets the requirement that the excipient can be a triglyceride.
Thus for claims 68 and 79 and 82 and 72, HERZBERG teaches composition comprising carrier and formula of compound C that is the same as the compound of formula (I) for treating hyperproliferative diseases of the epidermis, such actinic keratosis, except that HERZBERG does not exemplify composition comprising carrier such as petrolatum or petroleum with the 68 and 72.   However, at the effective date of the invention the artisan would be led by the teachings of HERZBERG to use any of the carriers, including oil and petroleum thereby rendering claims 68 and 79 and 82 and 72 prima facie obvious.
For claim 73, HERZBERG teaches compound C, which is a jasmonate that is the same of compound of formula I of the claims.   However, HERZBERG does not teach amount of jasmonate compound C in the composition.   There is however, no demonstration that the recited range of the compound of formula I in claim 73 provides unexpected results.   Therefore at the effective date of the invention, one would look employ amounts of the compound of formula C that would be effective in treating actinic keratosis including amounts encompassed within the claims range in claim 73.   
For claims 77 and 78, the composition of HERZBERG in the form of ointment, gel and cream renders claims 77 and 78 prima facie obvious. 
For claims 83-85, precancerous skin lesions that develop into cancer and squamous cell carcinoma resulting from actinic keratoses (page 3, lines 5-14; page 28, lines 14-22; page 33, lines 1-11).
For claim 86, the composition of HERZBERG containing chemotherapeutic agent (page 30, line 10; page 9, lines 11-21).
Therefore, HERZBERG renders claims 68, 72, 73, 77, 78, 79 and 82-86 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 68-87 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,682,346 B2 in view of Kuhn et al. (US 20120107258 A1). 
The issued claims teach all the limitations of the examined claims.   The difference is that while the issued claims teach compositions containing excipient or carrier, the issued claims do not teach the carriers recited in claim 68.   However, Kuhn teaches that suitable carriers for compositions containing jasmonate (paragraph [0084]) are Miglyol 840 Gel B (a mixture of propylene glycol dicaprylate-dicaprate) and oils (paragraph [0211]).   Therefore, at the effective date of the invention the artisan would employ carriers such as Miglyol 840 Gel B (a mixture of propylene glycol dicaprylate-dicaprate) and oils in the issued composition for treating skin conditions. 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613